Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 8, 2018

                                        No. 04-18-00218-CV

                              EX PARTE Jake Alexander GARCIA,

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI21969
                         Honorable Angelica Jimenez, Judge Presiding


                                           ORDER
        Appellant’s brief was due June 6, 2018. On June 21, 2018, the clerk sent appellant’s
attorney a letter notifying appellant’s attorney, Suzanne Kramer, that appellant’s brief was late.
When appellant failed to respond, on July 12, 2018, we issued an order directing appellant to file
his appellant’s brief on or before July 23, 2018 and a written response reasonably explaining his
failure to file the brief and why appellee is not significantly injured by his failure to timely file a
brief. On August 6, 2018, appellant filed a motion for extension of time requesting an additional
sixty days. In the motion, appellant’s attorney, Ms. Kramer, states that she thought she had
changed her email on the electronic notification system, but evidently had not correctly
completed the process. She claims to not have received this Court’s notices. We GRANT
appellant an extension and ORDER appellant’s brief due September 10, 2018. NO FURTHER
EXTENSIONS WILL BE GRANTED.


                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court